Appellate Case: 20-2007        Document: 010110643560    Date Filed: 02/10/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                                         PUBLISH                               Tenth Circuit

                       UNITED STATES COURT OF APPEALS                       February 10, 2022

                                                                           Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                            Clerk of Court
                          _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-2007

 ANTHONY CORDOVA,

       Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                            for the District of New Mexico
                           (D.C. No. 2:16-CR-01613-JB-11)
                        _________________________________

 Dain Smoland (Ann Marie Taliaferro with him on the briefs) of Smoland Law, Salt Lake
 City, Utah, for Defendant-Appellant.

 Tiffany L. Walters, Assistant United States Attorney (Fred. J. Federici, Acting United
 States Attorney, with her on the brief), Albuquerque, New Mexico, for Plaintiff-Appellee.
                         _________________________________

 Before PHILLIPS, BALDOCK, and BRISCOE, Circuit Judges.
                    _________________________________

 PER CURIAM
                          _________________________________

       In July 2018, a jury convicted Anthony Cordova of two felonies associated

 with the murder of Shane Dix: (1) committing a violent crime in aid of racketeering

 activity (“VICAR murder”), under 18 U.S.C. § 1959(a)(1)–(2), and (2) in the course
Appellate Case: 20-2007    Document: 010110643560        Date Filed: 02/10/2022    Page: 2



 of that crime, causing the death of Dix through use or possession of a firearm, under

 18 U.S.C. §§ 924(c), 924(j)(1).

       In this appeal, Cordova challenges the district court’s pretrial ruling denying

 his motion to exclude a mostly unintelligible one-minute recorded portion of a

 conversation with a cooperating witness. In addition, Cordova contends that the

 district court abused its discretion in denying his two motions for a new trial—one

 alleging insufficiency of evidence and government misconduct, and the other alleging

 newly discovered evidence. Exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm.

                                    BACKGROUND

       In 2015, law-enforcement officials uncovered a plot by members of the

 Syndicato de Nuevo Mexico gang (“SNM”) to murder the New Mexico Secretary of

 Corrections and other public officials.1 In response, a federal task force investigated

 those specific threats as well as some unresolved homicides with suspected SNM ties.

 One such homicide was that of Shane Dix—a member of a rival Albuquerque street

 gang. In 2005, Dix was shot to death as he sat inside his van.

       The investigation led law enforcement to Cordova. After much work, including

 an unscheduled interview of Cordova at his welding class, the government obtained a

 federal indictment charging Cordova with two counts from Dix’s murder. The first

 count charged VICAR murder, under 18 U.S.C. § 1959(a)(1)–(2). The indictment

       1
         SNM formed in the early 1980s after a violent and deadly New Mexico state-
 prison riot. SNM controls narcotics trafficking and other illegal activities within the
 New Mexico prisons and significant street-level operations outside them.
                                            2
Appellate Case: 20-2007   Document: 010110643560        Date Filed: 02/10/2022      Page: 3



 alleged that “as consideration for a promise and agreement to pay[] anything of

 pecuniary value from [SNM], an enterprise engaged in racketeering activity,”

 Cordova murdered Dix. The second count charged that Cordova had used and carried

 a firearm during and in relation to a crime of violence (VICAR murder), which

 resulted in Dix’s death, under 18 U.S.C. §§ 924(c), 924(j)(1).

 I.    Trial

       We summarize the government’s theory of the case as this: In 2004, Dix shot

 SNM-member Christopher Garcia in a dispute over a woman. In 2005, Garcia, on

 behalf of SNM, retaliated by hiring Cordova, who acted as Garcia’s “runner,”2 and

 SNM-member Mario Montoya to murder Dix. In exchange, Garcia, acting on behalf

 of SNM, agreed to compensate Cordova and Montoya for the Dix murder. Everyone

 did their part: Cordova and Montoya murdered Dix, and Garcia paid them in drugs

 and cash.

       In proving its case against Cordova at trial, the government presented the

 testimony of several cooperating witnesses as well as that of FBI Agent Bryan Acee.

       In particular, the government relied on Montoya. He testified that Garcia had

 first approached him to kill Dix. Montoya agreed to do so because he owed Garcia a

 debt. But Garcia grew impatient with Montoya’s delays, so Garcia included Cordova

 in the murder plans. Armed with guns provided by Garcia, Montoya and Cordova

 located Dix at a gas station. Cordova approached Dix about buying drugs from Dix.


       2
       A “runner” does whatever is needed (e.g., transporting drugs, messages, or
 weapons). The government has never claimed that Cordova was an SNM member.
                                           3
Appellate Case: 20-2007   Document: 010110643560        Date Filed: 02/10/2022   Page: 4



 Dix agreed to sell some, saying he’d get the drugs and meet them back at the gas

 station. As Dix drove off in his van, Cordova told Montoya that he knew where Dix

 was headed. So with Montoya driving and Cordova directing, they drove to Dix’s

 location. When they saw Dix drive his van out of an alley, Cordova fired multiple

 shots into the van, killing Dix. He then told Montoya to drive on. As they crossed the

 Rio Grande River, Cordova told Montoya to stop the car, and Cordova threw the guns

 into the river. Soon after the murder, Garcia gave Montoya cash and drugs in

 exchange for killing Dix. And that same evening, Montoya saw Garcia pay Cordova

 cash and drugs.

       Among other testimony, FBI Agent Bryan Acee recounted his unscheduled

 interview with Cordova. On redirect examination, Agent Acee testified that Cordova

 had appeared surprised after being told that Montoya was cooperating with law

 enforcement on the Dix murder investigation. Agent Acee further testified that he had

 been surprised that Cordova did not deny involvement in Dix’s murder. Cordova’s

 silence, Agent Acee testified, was important evidence implicating Cordova in Dix’s

 murder.3




       3
         We see nothing in the record stating that during the interview Agent Acee
 had accused Cordova of murdering Dix. Despite that, the government argued in
 closing that Cordova’s silence amounted to the “most important corroboration in this
 case,” characterizing it as “corroboration from the defendant himself.” R. vol. 3 at
 205.

                                           4
Appellate Case: 20-2007    Document: 010110643560        Date Filed: 02/10/2022      Page: 5



       In his 302 Report,4 which was provided to Cordova just three weeks before

 trial, Agent Acee hadn’t mentioned Cordova’s silence or that he had expressed

 surprise about Montoya’s cooperation in the Dix murder investigation. Even so,

 Cordova didn’t object to Agent Acee’s testimony at trial.

       The government also played for the jury a one-minute portion of a November

 2015 recorded conversation between Montoya and Garcia. The conversation was

 transmitted from Montoya’s body wire and simultaneously recorded. Though the

 transmission was no better than the recording, Agent Acee listened to it in real time

 and immediately afterward debriefed Montoya about it. Agent Acee included the

 contents of the debriefing in a report.

       Though the recording was mostly unintelligible, some words stood out—like

 “Antone,” Cordova’s nickname, and “jale” (i.e., work, like an assault or murder).

 Because of the recording’s poor quality, Cordova moved before trial to exclude it.

 The district court denied the motion, ruling that the audible portions of the recording

 supported Agent Acee’s and Montoya’s testimony about the conversation and

 wouldn’t unfairly prejudice Cordova. So the government played the recording at trial.

 And Montoya testified about his recollection of the conversation, as well as the

 audible portions of the recording. Montoya specifically testified that Garcia had

 expressed irritation with Cordova (“Antone”) for discussing the Dix murder (“jale”)




       4
         A 302 Report memorializes an FBI agent’s witness interview. It is filed on
 the FBI’s Interview Report Form FD-302.
                                            5
Appellate Case: 20-2007   Document: 010110643560        Date Filed: 02/10/2022      Page: 6



 with others. Agent Acee testified that Montoya gave the same account to him during

 their debriefing.

       The jury convicted Cordova on both counts. Most relevant here, by special

 verdict, it found that, as an element of VICAR murder, Cordova’s “general purpose

 in committing murder was as consideration for a promise or agreement to pay

 anything of pecuniary value from the charged enterprise.” R. vol. 1 at 287.5 The

 district court sentenced Cordova to the statutory minimum term of life in prison

 (because the government did not seek the death penalty).

 II.   Cordova’s First Motion for New Trial

       Cordova moved for a new trial under Federal Rule of Criminal Procedure 33(a)

 on two grounds. First, he challenged the credibility and sufficiency of the evidence

 connecting him to the SNM enterprise. Second, he contended that the government

 had twice violated its disclosure obligations under Federal Rule of Criminal

 Procedure Rule 16, Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United

 States, 405 U.S. 150 (1972): (1) by its delayed disclosure of Agent Acee’s 302

 Report on his unscheduled interview with Cordova, and (2) by its failure to include

 the agent’s observations during the interview, i.e., Cordova not denying involvement

 in Dix’s murder and his surprise that Montoya was cooperating in the investigation.



       5
          The indictment also charged that Cordova had murdered Dix “for the purpose
 of gaining entrance to and maintaining and increasing position in” SNM. R. vol. 1 at
 116; see also 18 U.S.C. § 1959(a). The jury found that the government hadn’t proven
 this alternative method of satisfying the statute’s purpose requirement.

                                           6
Appellate Case: 20-2007    Document: 010110643560         Date Filed: 02/10/2022     Page: 7



        The district court denied the motion. It agreed that the government had

 violated Rule 16 by not timely disclosing the 302 Report as well as Cordova’s

 observed reactions during the unscheduled interview.6 The district court explained

 that disclosure of Cordova’s silence was necessary because the government

 characterized it as direct, substantive corroboration of his guilt. But the court

 concluded that, given the weight of the evidence, the violations were harmless

 because earlier disclosure wouldn’t have changed the verdict. The court also ruled

 that Cordova had failed to show a Brady/Giglio violation, because the excluded

 information from the 302 Report was not material.

 III.   Cordova’s Second Motion for New Trial

        Before Cordova’s trial, Garcia declined to cooperate with the government and

 invoked his Fifth Amendment right to not testify. But after Cordova’s trial, and

 before his own sentencing, Garcia interviewed with the government in an effort to

 secure prison placement in a gang-dropout yard. During his first interview, Garcia

 admitted to having asked Montoya to murder Dix. But he denied ever asking Cordova

 to murder Dix or even having spoken to him about the Dix murder. But during a

 second interview three weeks later, Garcia recalled that after Dix’s murder, Cordova

 would remind him that he “did that thing” for him, leading Garcia to give him free or

 reduced-priced drugs. R. vol. 2 at 427. Garcia said that he understood “that thing” to

 be Dix’s murder. He also confirmed that during the recorded conversation between


        6
         We do not resolve whether Cordova’s silence constitutes an “oral statement”
 as contemplated by Federal Rule of Criminal Procedure 16(a)(1)(A).
                                             7
Appellate Case: 20-2007     Document: 010110643560        Date Filed: 02/10/2022        Page: 8



 himself and Montoya, he had told Montoya that Cordova shouldn’t be talking to

 others about the Dix murder.

        After the government timely disclosed Garcia’s statements, Cordova filed a

 second motion for new trial. In the motion, Cordova argued that Garcia’s statements

 were newly discovered and material evidence that would likely result in an acquittal.

 He also argued that Garcia could not invoke his Fifth Amendment rights at a new

 trial given the lack of risk of self-incrimination, and that even if he could, the

 government could immunize Garcia, and the statements could be admitted under the

 statement-against-interest hearsay exception. And Cordova asserted that after

 granting a new trial, the district court should enter a judgment of acquittal if the

 government refused to immunize Garcia. To refuse to immunize Garcia, Cordova

 contended, would violate Cordova’s due process rights.

        The district court denied Cordova’s motion, concluding that the statements

 would be “merely impeaching” of Montoya, immaterial, and unlikely to produce an

 acquittal. It also concluded that the statements would be inadmissible hearsay, that

 Garcia could likely invoke his Fifth Amendment right not to testify, and that the

 government wouldn’t violate Cordova’s due process rights by refusing to immunize

 Garcia.

                                      DISCUSSION

        Cordova raises three claims on appeal. First, he argues that the district court

 erred in denying his first motion for new trial, which he based on (1) insufficient

 evidence in support of the VICAR murder charge and (2) his assertions that the

                                             8
Appellate Case: 20-2007    Document: 010110643560         Date Filed: 02/10/2022    Page: 9



 government violated its disclosure obligations. Second, he argues that the district

 court erred in denying his second motion for a new trial, which he based on newly

 discovered evidence. And third, he argues that the district court erred in admitting the

 recording of Garcia and Montoya’s November 2015 conversation. We reject each of

 Cordova’s arguments in turn and affirm.

 I.    First Motion for New Trial

       a. Sufficiency of the Evidence

       We review de novo the sufficiency of the evidence supporting a guilty verdict.

 United States v. Dewberry, 790 F.3d 1022, 1028 (10th Cir. 2015). We will not weigh

 witness credibility or conflicting evidence as those are tasks left to the province of

 the jury. Id. Rather, we ask “only whether, taking the evidence—both direct and

 circumstantial, together with reasonable inferences to be drawn therefrom—in the

 light most favorable to the government, a reasonable jury could find the defendant

 guilty beyond a reasonable doubt.” United States v. Baldridge, 559 F.3d 1126, 1134

 (10th Cir. 2009) (citation omitted). But even under this deferential standard, we will

 reverse “if the evidence does no more than raise a mere suspicion of guilt or requires

 piling inference upon inference to conclude the defendant is guilty.” Dewberry, 790

 F.3d at 1028 (citation omitted).

       To establish that Cordova committed a VICAR murder under 18 U.S.C. §

 1959(a)(1), the government had to prove four elements: (1) SNM was an “enterprise”

 under 18 U.S.C. § 1959(b)(2); (2) SNM was engaged in “racketeering activity” under

 18 U.S.C. § 1961(1); (3) Cordova murdered Dix; and (4) Cordova murdered Dix “as

                                             9
Appellate Case: 20-2007     Document: 010110643560       Date Filed: 02/10/2022     Page: 10



  consideration for the receipt of, or as consideration for a promise or agreement to

  pay, anything of pecuniary value from an enterprise engaged in racketeering

  activity.” The jury instructions specified that for the fourth element, the government

  needed to prove “that the promise or agreement was made by an individual [here,

  Garcia] acting on behalf of the enterprise [here, SNM] and not acting solely in his

  personal capacity.” Supp. R. vol. 1 at 1655 (emphasis added).

        Cordova challenges the sufficiency of the evidence for only the fourth element.

  He does so in two distinct ways. First, he argues that the government failed to show

  an actual agreement between Cordova and Garcia to kill Dix. Second, he argues that

  even if an agreement existed, the government failed to show that Garcia made the

  agreement on behalf of SNM and paid Cordova on behalf of SNM, rather than as a

  personal vendetta against Dix for Dix’s shooting him in a dispute over a woman.

  Overall, Cordova argues that the government’s evidence in support of the fourth

  element failed to allow the jury to make its required reasonable inferences. Instead,

  Cordova contends, the jury was left to speculate and fill in the gaps by piling

  inference on inference.

        We disagree. The line between reasonable inferences and speculation may

  often be difficult to define, but not here. We begin with Cordova’s first challenge to

  the fourth element. The government presented sufficient circumstantial evidence at

  trial from which a jury could find beyond a reasonable doubt that Cordova had made

  an agreement with Garcia to murder Dix. That evidence included the following:



                                            10
Appellate Case: 20-2007   Document: 010110643560       Date Filed: 02/10/2022    Page: 11



      Four SNM members, including Montoya, testified that Garcia solicited
       them to murder Dix, offering them money, drugs, and debt forgiveness.

      Montoya testified that “everyone” likely knew that Garcia wanted Dix
       dead.

      Montoya testified that Cordova was Garcia’s “runner,” someone who
       would do what he, and by extension SNM, needed done.

      Montoya testified that while he, Cordova, and Garcia were together,
       Garcia told him and Cordova to handle shooting Dix together.

      Montoya testified that Garcia gave him and Cordova guns for the Dix
       murder.

      Montoya testified that on the same night that Garcia paid Montoya for
       the murder of Dix, he saw Garcia give Cordova cash and drugs.

      Montoya testified that Cordova told him that he got rid of the car they
       used to follow and murder Dix (allegedly Cordova’s girlfriend’s or
       wife’s car) so it couldn’t be used as evidence in the future. Garcia
       bought him a Suburban truck as a replacement vehicle.

      An FBI Agent testified that one of Cordova’s recorded jail calls
       revealed that Cordova owned a Suburban.

      A former SNM associate, Gallegos, testified that Cordova told him that
       Garcia had paid him with heroin for murdering Dix.

        Based on this circumstantial evidence viewed in the light most favorable to the

  government, we conclude that a reasonable jury making reasonable inferences could

  find that Garcia made an agreement with Cordova to murder Dix in exchange for

  cash and drugs. This is so even absent evidence of an express agreement between

  Garcia and Cordova. See United States v. Whitney, 229 F.3d 1296, 1301 (10th Cir.

  2000) (noting that an “agreement may be informal and may be inferred entirely from

  circumstantial evidence”). Further, on appeal, we neither reweigh the evidence nor

                                           11
Appellate Case: 20-2007    Document: 010110643560       Date Filed: 02/10/2022   Page: 12



  redetermine the credibility of the witnesses. See United States v. Bowen, 527 F.3d

  1065, 1076 (10th Cir. 2008).

        Next, we turn to Cordova’s second challenge to the fourth element. We

  similarly conclude that the government presented sufficient evidence from which a

  jury could find beyond a reasonable doubt that in making the agreement with

  Cordova, Garcia acted on behalf of SNM. Among that evidence was the following:

         An SNM member testified that SNM “greenlighted” the murder of
          Dix, first in 2001 for speaking against SNM, and again in 2004 for
          shooting Garcia.

         Former and current SNM members described SNM’s retaliation
          policy—that to maintain respect from outsiders SNM members must
          retaliate when threatened, or else face discipline from SNM.

         Garcia approached only SNM members, including Montoya, and a
          close SNM associate, Cordova, to murder Dix.

         Montoya testified that Dix’s murder reflected Cordova’s loyalty to
          SNM.

        Based on this circumstantial evidence viewed in the light most favorable to the

  government, the jury could reasonably infer that Garcia’s murder-for-hire agreement

  with Cordova was on SNM’s behalf. It doesn’t matter whether personal reasons may

  have also motivated Garcia to murder Dix. See United States v. Kamahele, 748 F.3d

  984, 1008 (10th Cir. 2014).

        In sum, sufficient evidence established beyond a reasonable doubt the fourth

  element of a VICAR murder. Thus, the jury reasonably found Cordova guilty of a

  VICAR murder. This is not a case in which the evidence raised no more than a “mere

  suspicion of guilt” or required “piling inference upon inference to conclude” Cordova
                                           12
Appellate Case: 20-2007     Document: 010110643560          Date Filed: 02/10/2022   Page: 13



  is guilty. Dewberry, 790 F.3d at 1028 (citation omitted). We therefore reject

  Cordova’s sufficiency-of-evidence claim and conclude that the district court properly

  rejected his first motion for new trial on that ground.

        b. Government Misconduct

        We move next to Cordova’s argument that the district court erred in holding

  that the government’s failure to disclose Agent Acee’s impressions of Cordova’s

  reactions during their interview was not prejudicial and did not warrant a new trial.7

  Cordova insists he needed time before trial to file unspecified pretrial motions, better

  impeach Agent Acee, and challenge the murder investigation generally.

        The parties agree that we generally review de novo a district court’s ruling on

  a Brady/Giglio claim used to support a motion for new trial. United States v.

  Ahrensfield, 698 F.3d 1310, 1319 (10th Cir. 2012). But the government contends that

  Cordova failed to properly preserve the issue, meaning he must satisfy plain-error

  review. That said, we need not resolve the standard of review, because Cordova’s

  claim fails under either de novo or plain-error review. We will briefly explain why.

        A defendant seeking a new trial based on a Brady/Giglio violation must show

  by a preponderance of the evidence that “(1) the prosecution suppressed evidence, (2)

  the evidence was favorable to the defendant, and (3) the evidence was material.” Id.

  (quotations omitted). Evidence is material “when there is a reasonable probability

  that, had the evidence been disclosed, the result of the proceeding would have been

        7
          On appeal, Cordova does not argue that the district court erred in failing to
  grant a new trial given the government’s late disclosure of Agent Acee’s 302 Report.
  We therefore do not address it.
                                             13
Appellate Case: 20-2007     Document: 010110643560       Date Filed: 02/10/2022        Page: 14



  different.” Smith v. Cain, 565 U.S. 73, 75 (2012) (citation omitted). And a

  “reasonable probability” means “that the likelihood of a different result is great

  enough to undermine confidence in the outcome of the trial.” Id. (cleaned up).

        Even assuming the first and second prongs are met, the third prong is not. As

  discussed above, the witness testimony presented by the government against Cordova

  was substantial. Agent Acee’s testimony about Cordova’s reactions during his

  interview a month before his arrest was not a crucial part of the government’s case.

  And we are satisfied that Cordova’s re-cross and impeachment of Agent Acee

  weakened the testimony.

        Thus, in the end, none of Cordova’s arguments shake our confidence in the

  guilty verdict. And because they don’t, the evidence isn’t material, and Cordova is

  not entitled to a new trial based on the Brady/Giglio claim.8

  II.   Second Motion for New Trial

        Next, we address Cordova’s argument that the district court erred in denying

  his second motion for new trial, which rested on Garcia’s post-trial interviews—

  specifically his statement that “he never asked” Cordova to murder Dix.

        We review for an abuse of discretion the denial of a request for a new trial

  based on newly discovered evidence. United States v. McCullough, 457 F.3d 1150,


        8
           We are uncertain from Cordova’s briefing whether he is arguing that the
  district court erred in concluding that the government’s Rule 16 error was harmless.
  He simply recites the district court’s ruling on the Rule 16 issue. If Cordova is
  arguing that he is entitled to a new trial based on the alleged Rule 16 violation, we
  would reject that argument for the same reason we reject his Brady/Giglio claim: the
  violation does not undermine our confidence in the outcome of the trial.
                                             14
Appellate Case: 20-2007    Document: 010110643560        Date Filed: 02/10/2022        Page: 15



  1167 (10th Cir. 2006). An abuse of discretion occurs when the district court’s

  decision is “arbitrary, capricious, whimsical, or manifestly unreasonable.” Id.

  (citations omitted).

        To receive a new trial based on newly discovered evidence, a defendant must

  show that:

        (1) the evidence was discovered after trial, (2) the failure to learn of the
        evidence was not caused by [his] own lack of diligence, (3) the new
        evidence is not merely impeaching, (4) the new evidence is material to
        the principal issues involved, and (5) the new evidence is of such a
        nature that in a new trial it would probably produce an acquittal.

  Id. (quoting United States v. LaVallee, 439 F.3d 670, 700 (10th Cir. 2006)).

        We afford the district court broad discretion in determining whether newly

  discovered evidence would have influenced the jury. United States v. Jordan, 806

  F.3d 1244, 1252 (10th Cir. 2015). And generally, motions for a new trial based on

  newly discovered evidence are disfavored and granted “only with great caution.”

  McCullough, 457 F.3d at 1167 (citations omitted).

        Here, the district court concluded that Cordova had met prongs one, two, and

  four, but failed to satisfy prongs three and five. Because we agree that Cordova failed

  to show that the newly discovered evidence would have probably produced an

  acquittal at a new trial, our analysis begins and ends with prong five.9


        9
          The parties devoted much of their briefing to Garcia’s future hypothetical
  invocation of his Fifth Amendment right not to testify, whether the government
  should be compelled to immunize Garcia, and the admissibility of Garcia’s debrief
  statements. But, even accepting Cordova’s position on those issues, he would still fail
  to meet his burden on the fifth prong, so we will not opine on them.

                                             15
Appellate Case: 20-2007    Document: 010110643560        Date Filed: 02/10/2022     Page: 16



        Cordova argues in two conclusory paragraphs that prong five is met. This is

  so, he contends, because “a statement by the only other party to the alleged ‘murder-

  for-hire’ arrangement directly contradicting its existence is ‘extremely probative’ of

  Cordova’s innocence, and would likely produce an acquittal due to the paucity of

  evidence the Government relied upon here.” Opening Br. at 35. This argument fails

  for three primary reasons.

        First, Cordova once again ignores the government’s other circumstantial, yet

  substantial, evidence. As discussed, that evidence demonstrated an agreement

  between Garcia and Cordova to commit Dix’s murder. And given that evidence, we

  are confident that even if Garcia’s statements were admitted at a new trial, an

  acquittal would be unlikely.

        Second, Cordova also fails to factor the incriminating statements Garcia made

  in his second interview. For instance, Garcia stated that when Cordova would

  purchase drugs from him, Cordova would make comments like “remember, I did that

  thing for you,” which led Garcia, understanding Cordova to be referring to Dix’s

  murder, to give Cordova drugs for a reduced price or for free. And when asked about

  the poorly recorded conversation between himself and Montoya, Garcia confirmed

  that he was telling Montoya about how Cordova had been ill-advisedly discussing the

  Dix murder with others. Such statements certainly undermine the value of Garcia’s

  statement that “he never asked” Cordova to murder Dix.

        Third, Cordova overestimates the probative value of Garcia’s statement that he

  never asked Cordova to murder Dix. He characterizes that statement as one that

                                            16
Appellate Case: 20-2007     Document: 010110643560         Date Filed: 02/10/2022    Page: 17



  “directly negate[s] an essential element of the VICAR charge”—i.e., the agreement

  between Cordova and Garcia. But the government can prove an agreement between

  Garcia and Cordova to commit a VICAR murder with the testimony of others with

  knowledge as well as circumstantial evidence. See Whitney, 229 F.3d at 1301. Here,

  as discussed, abundant circumstantial evidence supported the necessary agreement.

  See id.

         In sum, because Cordova failed to meet his burden on the fifth prong of the

  test for procuring a new trial based on newly discovered evidence, the district court

  didn’t abuse its discretion in denying Cordova’s second motion for a new trial.

  III.   Admission of the Recording

         Finally, Cordova argues that the district court abused its discretion by

  admitting into evidence the largely unintelligible one-minute portion of the recording

  of Montoya and Garcia’s conversation as well as Montoya’s recollections of the

  conversation.

         We review a district court’s admission of evidence for abuse of discretion.

  United States v. Smith, 534 F.3d 1211, 1218 (10th Cir. 2008). “Because evidentiary

  rulings are within the sound discretion of the district court, this court will reverse

  only upon a definite and firm conviction that the lower court made a clear error of

  judgment or exceeded the bounds of permissible choice in the circumstances.” United

  States v. Chavez, 976 F.3d 1178, 1193 (10th Cir. 2020) (cleaned up). We will not

  disturb a defendant’s conviction based on erroneous admission of evidence if the

  error is harmless. United States v. Bornfield, 145 F.3d 1123, 1131 (10th Cir. 1998).

                                              17
Appellate Case: 20-2007     Document: 010110643560        Date Filed: 02/10/2022     Page: 18



  “An erroneous admission of evidence is harmless unless it had a substantial influence

  on the outcome or leaves one in grave doubt as to whether it had such effect.” Id.

  (quotations and citations omitted).

        Recordings objected to as unintelligible may be admitted unless the

  unintelligible portions render the recording untrustworthy. United States v. Davis,

  780 F.2d 838, 846 (10th Cir. 1985). “Admission is especially appropriate where a

  witness who heard the statements also testifies and the recording gives independent

  support to his testimony.” Id. at 846 (quotations omitted).

        Here, the parties agree that the one-minute recording played at trial is mostly

  unintelligible, save for scattered words, including “Antone” (i.e., Cordova) and “jale”

  (i.e., work, like an assault or murder). The district court found that the recording’s

  poor quality didn’t render the recording inadmissible. It also found that Montoya and

  Agent Acee could testify to the contents of Garcia and Montoya’s conversation, with

  the intelligible portions of the recording used to support their testimony. This made

  the recording’s admission “especially appropriate.” The district court also noted that

  though the quality of the recording limited its probative value, risk of unfair

  prejudice did not substantially outweigh that value. This was so, the court reasoned,

  because the jury would hear the recording itself and Cordova would have ample

  opportunity to attack the recordings limitations, as well as Montoya’s and Agent

  Acee’s testimony. We agree with the district court’s reasoning and conclude that it

  didn’t abuse its discretion by admitting the recording or the related testimony.



                                             18
Appellate Case: 20-2007    Document: 010110643560       Date Filed: 02/10/2022    Page: 19



        We also conclude that even if the district court erred by admitting the

  recording into evidence—and it didn’t—such error would be harmless given the

  government’s other evidence against Cordova. See Bornfield, 145 F.3d at 1131.

                                     CONCLUSION

        For these reasons, we affirm Cordova’s convictions, the district court’s orders

  denying Cordova’s motions for a new trial, and the district court’s evidentiary ruling

  admitting the recording and related testimony.




                                            19